MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                          Oct 30 2020, 11:11 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jane Ann Noblitt                                         Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana
                                                         Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mond Davidson Kelley,                                    October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-835
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable Kathleen Tighe
Appellee-Plaintiff.                                      Coriden, Judge
                                                         Trial Court Cause No.
                                                         03D02-1811-F6-6491



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-835 | October 30, 2020          Page 1 of 7
                                             Case Summary
[1]   Mond Davidson Kelley appeals his convictions for Count I, operating a vehicle

      after being an habitual traffic offender, a Level 6 felony; Count II, resisting law

      enforcement, a Level 6 felony; Count III, possession of marijuana, a Class B

      misdemeanor; and Count IV, possession of paraphernalia, a Class C

      misdemeanor. We affirm.


                                                     Issue
[2]   Kelley raises a single issue, which we restate as whether the evidence is

      sufficient to sustain his convictions.


                                                     Facts
[3]   The facts most favorable to the convictions follow. Shortly before midnight on

      October 27, 2018, Officer Drake Maddix of the Columbus Police Department

      was driving in a marked patrol unit eastbound on McKinley Avenue in

      Columbus. As Officer Maddix approached an intersection known as Five

      Points, he passed a gray Honda vehicle travelling westbound on McKinley

      Avenue. According to Officer Maddix, he passed within a “couple of feet” of

      the gray Honda and observed the driver, whom he identified as Kelley. Tr. Vol.

      II p. 71. Officer Maddix was aware that Kelley was an habitual traffic violator

      and, therefore, was legally prohibited from operating a motor vehicle. Officer

      Maddix described the driver as wearing a flat-billed hat, gray sweatshirt, and

      black vest.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-835 | October 30, 2020   Page 2 of 7
[4]   Officer Maddix turned his vehicle around to pursue the Honda. After his initial

      identification, Officer Maddix was unable to observe the driver of the Honda.

      As Officer Maddix pursued, the Honda turned northbound on Pleasant Grove

      and subsequently picked up speed before turning into an alley without

      signaling. Officer Maddix activated his siren and emergency lights in order to

      initiate a traffic stop.


[5]   The Honda turned into a second alleyway, causing Officer Maddix to lose

      visual contact. Officer Maddix searched the surrounding area and relocated the

      Honda several minutes later, after receiving a call that a vehicle had collided

      with the nearby Fast Break Taxi building. When Officer Maddix reached the

      collision site, the driver of the Honda had already left the scene. Officer

      Maddix spoke with Teresa Allman, who was sitting in her taxi at the scene.

      Allman heard the collision, but she did not see who was driving; nor did she see

      the driver exit the vehicle. Upon searching the Honda, Officer Maddix located

      a silver pipe containing what appeared to be burnt marijuana residue in the

      driver’s side door handle, as well as a digital scale and a Swisher Sweets

      “Banana Smash” cigar packet containing a substance that Officer Maddix

      believed to be marijuana. Finally, Officer Maddix located a cellular phone on

      the driver’s side floorboard. 1




      1
       At trial, the State attempted to definitively establish that the phone belonged to Kelley but withdrew the
      attempt after a successful objection to admitting the evidence thereof. Tr. Vol. II p. 86.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-835 | October 30, 2020                     Page 3 of 7
[6]   While Officer Maddix was still at the Fast Break Taxi building, a records check

      determined that the Honda was registered to Amanda Johnson, Kelley’s former

      girlfriend. Officer Maddix proceeded to Johnson’s home, where Kelley was

      located wearing a flat-billed hat, a gray sweatshirt, and a black vest.


[7]   Kelley was arrested, and the State charged Kelley with Count I, operating a

      vehicle after being a habitual traffic offender, a Level 6 felony; Count II,

      resisting law enforcement, a Level 6 felony; Count III, possession of marijuana,

      a Class B misdemeanor; and Count IV, possession of paraphernalia, a Class C

      misdemeanor. After a jury trial on October 24, 2019, Kelley was convicted on

      all counts. Kelley now appeals.


                                                  Analysis
[8]   Kelley challenges the sufficiency of the evidence to sustain his convictions.

      Kelley argues that his convictions all rest on Officer Maddix’s identification of

      Kelley as the driver of the Honda, and that the identification was insufficient to

      establish Kelley’s guilt beyond a reasonable doubt. We review sufficiency of

      the evidence claims in accordance with “a deferential standard, [by] which we

      neither reweigh the evidence nor judge witness credibility.” Powell v. State, 151

      N.E.3d 256, 262 (Ind. 2020) (citing Perry v. State, 638 N.E.2d 1236, 1242 (Ind.

      1994)). We must consider only the evidence supporting the judgment and any

      reasonable inferences drawn from that evidence. Id. (citing Brantley v. State, 91

      N.E.3d 566, 570 (Ind. 2018)). We will affirm a conviction if there is substantial

      evidence of probative value that would lead a reasonable trier of fact to


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-835 | October 30, 2020   Page 4 of 7
       conclude that the defendant was guilty beyond a reasonable doubt. Id. at 263.

       While we seldom reverse for insufficient evidence, we have an affirmative duty

       to make certain that the proof at trial is sufficient to support the verdict. Bean v.

       State, 818 N.E.2d 148, 150 (Ind. Ct. App. 2004) (citing Bunting v. State, 731

       N.E.2d 31, 35 (Ind. Ct. App. 2000), trans. denied).


[9]    The lynchpin of this case and the convictions is Officer Maddix’s identification

       of the driver of Johnson’s car as Kelley. Our standard of our review requires

       that we accept that Officer Maddix believed the driver to be Kelley, and that we

       consider the reasonable inferences from that evidence: that the driver was, in

       fact, Kelley. Kelley claims that Officer Maddix’s identification was insufficient

       to sustain the convictions and raises questions about whether there was

       sufficient lighting or time for Officer Maddix to have made an accurate

       identification. Kelley argues that the lack of eyewitness testimony to

       corroborate Officer Maddix’s identification and the lack of corroborating DNA

       evidence or fingerprint evidence affect the credibility of the identification.

       Kelley is asking us to reweigh the evidence, which we cannot do. See, e.g.,

       Milam v. State, 14 N.E.3d 879, 881 (Ind. Ct. App. 2014) (citing Lock v. State, 971

       N.E.2d 71, 74 (Ind. 2012)).


[10]   Kelley also argues that the audio from the body camera video footage suggests

       that Officer Maddix only thought that the driver was Kelley, whereas Officer

       Maddix testified at trial that he was certain. We do not, however, venture into

       “the jury’s exclusive province to weigh conflicting evidence.” McHenry v. State,



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-835 | October 30, 2020   Page 5 of 7
       820 N.E.2d 124, 126 (Ind. 2005) (quoting Alkhalidi v. State, 753 N.E.2d 625, 627

       (Ind. 2001)). 2


[11]   Kelley points us to our recent decision, Webb v. State, 147 N.E.3d 378 (Ind. Ct.

       App. 2020), trans. denied. Kelley argues that we “reversed Webb’s convictions

       because of discrepancies in the evidence and lack of physical evidence

       connecting Webb to the offenses charged.” Appellant’s Br. p. 12. In Webb, the

       State did not introduce a witness providing an identification of the person

       alleged to be the shooter as Webb; nor did the State introduce any physical

       evidence tying Webb to the crime. Several witnesses gave varying inconsistent

       physical descriptions of the person alleged to be Webb, most of which

       conflicted with the uncontested proof that Webb had short hair at the time of

       the crime. In the absence of any physical evidence or testimony tying Webb to

       the crime, the trier of fact in that case was left with insufficient evidence to

       reasonably sustain a guilty verdict. We held:


                Given the discrepancies in the evidence about Webb’s car and
                hair, the lack of physical evidence connecting Webb to the
                offenses, the fact that Speck never identified Webb as the shooter,
                the vague text messages, and the fact that the location
                information does not establish that Webb was the shooter, we
                find that the proof at trial is not sufficient to support the verdicts
                beyond a reasonable doubt.




       2
        The same is true for Kelley’s arguments with respect to the credibility of the uncorroborated identification
       of the marijuana and the matter of whether the recovered cell phone belonged to Kelley.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-835 | October 30, 2020                     Page 6 of 7
       Webb, 147 N.E.2d at 387.


[12]   In the instant case, however, Officer Maddix identified the driver as Kelley. “A

       conviction may be sustained on the uncorroborated testimony of a single

       witness.” Jewell v. State, 539 N.E.2d 959, 964 (Ind. 1989) (citing Slaughter v.

       State, 531 N.E.2d 185, 186 (Ind. 1988)). How much weight to assign Officer

       Maddix’s identification is a matter we are bound to leave up to the jury; and,

       except where there is a complete absence of “substantial evidence of probative

       value that would lead a reasonable trier of fact to conclude that the defendant

       was guilty beyond a reasonable doubt,” we will not second-guess the jury’s

       decision. Powell, 151 N.E.3d at 263. Accordingly, the evidence is sufficient to

       sustain Kelley’s convictions.


                                                 Conclusion
[13]   The evidence is sufficient to sustain Kelley’s convictions. We affirm.


[14]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-835 | October 30, 2020   Page 7 of 7